DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This Office Action is in response to the Response to Restriction Requirement filed on 02/09/2022. Applicant elects to prosecute Group I (claims 1-15 and 20). Claims 16-19 are withdrawn from consideration as being directed towards the non-elected invention. Accordingly, claims 1-15 and 20 are currently pending and examined below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-15 and 20 is/are directed towards a statutory category they are directed to either a process, machine, manufacture, or composition of matter (Step 1, Yes). 
Claim 1 recites, in part, the limitations of A […] method, comprising: presenting an interaction opportunity based on a geolocation […]; receiving proposals from one or more users for the interaction opportunity at the geolocation; determining a successful proposal from the proposals received by the one or more users; and displaying a stored interaction associated with a profile of a user of the one or more users having the successful proposal at the geolocation […]. These limitations describe or set forth the abstract idea in claim 1. The Examiner notes that the specific limitations that describe or set forth the abstract idea in Step 2A Prong 1 can be identified either individually or in combination (see p. 54 of 2019 Revised Patent Subject Matter Eligibility Guidance). 
Under the broadest reasonable interpretation, the claims recite limitations that can be practically performed in the human mind or by a human using pen and paper. The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified below do not take the claims out of the mental process grouping. Thus, the claims recite a mental process. 
The claims also recite limitations that are considered a fundamental economic principle or practice (e.g., relating to commerce and economy), commercial interactions, advertising, marketing or sales activities or behaviors, business relations, managing personal behavior or relationships or interactions between people. The Examiner notes that certain activity between a person and a computer may fall within the certain methods of organizing human activity grouping (see p. 5 of the October 2019 Update: Subject Matter Eligibility). 
Therefore, the claims fall under the following enumerated groupings of abstract ideas: mental processes (e.g., concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)), and/or certain methods of organizing human activity (e.g., fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) (Step 2A, Prong 1, Yes). 
Claim 1 recites the additional element(s) of “computer-implemented” and “interaction platform”. These additional element(s) are recited at a high level of generality, and under the broadest reasonable interpretation are generic processor(s) and/or generic computer component(s) that perform generic computer functions. The generic processor and/or generic computer component limitation(s) are no more than mere instructions to apply the exception using a generic computer component. The additional element(s) are merely used as tools, in their ordinary capacity, to perform the abstract idea. The additional elements amount to adding the words “apply it” with the judicial exception. Merely implementing an abstract idea on generic computers and/or generic computer components does not add integrate the judicial exception or amount significantly more similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. Using a computer to take data, compute a result, and return the result to a user amounts to electronic data query and retrieval—some of the most basic functions of a computer. “[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent eligible subject matter" (see pp 10-11 of FairWarning IP, LLC. v. Iatric Systems, Inc. (Fed. Cir. 2016)). The additional elements also amount to generally linking the use of the abstract idea to a particular technological environment or field of use. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not integrate the judicial exception into a practical application or add significantly more. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A Prong 2, No). 
In Step 2B, the additional elements also do not amount to significantly more for the same reasons set forth with respect to Step 2A Prong 2. The Examiner notes that revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, unless an Examiner had previously concluded under revised Step 2A that an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B (see 2019 Revised Patent Subject Matter Eligibility Guidance). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application or amount to significantly more because they do not impose any meaningful limits on practicing the abstract idea (Step 2B, No). 
Claims 2 and 12-13 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., certain methods of organizing human activities and/or mental processes). Claim 2 recites the additional elements of “device”. Claim 12 recites the additional elements of “a second interaction platform”. Claim 13 recites the additional elements of “wherein the interaction platform includes one or more display regions […]; and wherein the interaction platform includes a display screen of a television, a projector, a mobile device, a computer, or a webpage.” However, for the same reasons set forth with respect to claim 1, claims 2 and 12-13 also do not integrate the abstract idea into a practical application or amount to significantly more because they amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, merely using a computer as a tool to perform an abstract idea, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Claims 3-11 and 14-15 also recite limitations that are similar to the abstract ideas identified with respect to claims 1 and/or 2 (i.e., certain methods of organizing human activities and/or mental processes). Claims 3-11 and 14-15 do not recite any additional elements other than those recited in claims 1 and/or 2. Therefore, for the same reasons set forth with respect to claims 1 and/or 2, claims 3-11 and 14-15 also do not integrate the judicial exception into a practical application or amount to significantly more. 
Claim 20 recites, in part, the limitations of […] presenting an available interaction opportunity based on a geolocation […]; receiving proposals from one or more users for the available interaction opportunity at the geolocation […]; determining a successful proposal from the proposals received by the one or more users; and displaying a stored interaction associated with a profile of a user of the one or more users having the successful proposal […]. These limitations describe or set forth the abstract idea in claim 20. Claim 20 recites the additional elements of “A system, comprising: a processor; and a memory storing instructions that, when executed by the processor, causes the processor to perform operations including” and “an interaction platform”. However, for the same reasons set forth with respect to claim 1, claim 20 also does not integrate the abstract idea into a practical application or amount to significantly more because they amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, merely using a computer as a tool to perform an abstract idea, and generally linking the use of the judicial exception to a particular technological environment or field of use.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 12-13, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Buchalter et al. (US 2020/0219146 A1) (hereinafter “Buchalter”).

As per Claim 1, Buchalter discloses A computer-implemented method, comprising (¶ 2 “The present disclosure is generally directed to systems, methods and program products for digital advertising on a non-personal digital device in a public or semi-public setting, and more particularly to systems, methods and program products for linking other forms of digital advertising (e.g., online, mobile, social, etc.) with digital advertising on a non-personal digital device.” Also see citations below.): 
presenting an interaction opportunity based on a geolocation of an interaction platform (¶ 15 “A method in accordance with exemplary embodiments of the present invention comprises: (A) receiving, at one or more computers, from a non-personal digital device, an indication that an ad slot will be available for display of a digital advertisement on the non-personal digital device at a first period of time; (B) calling, by the one or more computers, N digital ad buying systems, where N is equal to one or more, the step of calling comprising: (i) estimating, by the one or more computers, a projected number of advertising impressions related to the digital advertisement displayed by the non-personal digital device during the first period of time; (ii) generating an impression estimate X based on at least the projected number of advertising impressions; (iii) generating, by the one or more computers, Y bid requests for each of the N digital ad buying systems, where Y is equal to the number of different messages required to express advertising formats supported by both the non-personal digital device and the N digital ad buying systems; and (iv) sending, by the one or more computers, to each of the N digital ad buying systems, the Y bid requests, with each of the Y bid requests comprising the impression estimate X; and (C) receiving, by the one or more computers, from each of the N digital ad buying systems, Y bid responses to the Y bid requests, wherein the Y bid responses include Z bids, where Z is equal to one or more, each of the Z bids comprising: (i) pricing information associated with a price that a respective digital ad buying system of the N digital buying systems is willing to pay per impression; (ii) digital advertisement creative information, wherein the digital advertisement creative information includes at least one of a digital advertisement creative or an identifier associated with a previously registered digital advertisement creative, where the digital advertisement creative is to be displayed in the case where the bid response is a winning bid response; (iii) metadata associated with the digital advertisement creative information; and (iv) digital ad buying impression data configured for registering up to X impressions in the respective digital ad buying system; (D) selecting, by the one or more computers, from at least some of the bid responses received from the N digital ad buying systems, a winning bid included in a winning bid response associated with a winning digital ad buying system of the N digital buying systems associated with a winning advertiser; (E) notifying, by the one or more computers, the winning digital ad buying system of the winning bid included in the winning bid response, the step of notifying comprising: (i) obtaining, by the one or more computers, from the winning bid response, X sets of digital ad buying impression data provided by the winning digital ad buying system associated with the winning advertiser, the X sets of digital ad buying impression data configured to generate one or more won impression notifications after receipt of an initial win notification; (ii) generating, by the one or more computers, X won impression notifications based on at least the obtained X sets of digital ad buying impression data; (iii) generating, by the one or more computers, X unique placeholder advertising identifiers; (iv) appending, by the one or more computers, the X unique placeholder advertising identifiers to the X won impression notifications; and (v) sending, from the one or more computers to the winning digital ad buying system, the X won impression notifications with the appended unique placeholder advertising identifiers; (F) accessing, by the one or more computers, the digital advertising creative associated with the winning bid; (G) formatting, by the one or more computers, the winning digital advertising creative for display on the non-personal digital device, the step of formatting comprising: (i) modifying, by the one or more computers, the winning digital advertising creative to optimize size and location associated with the display of the winning digital advertising creative on the non-personal digital device; (ii) extracting, by the one or more computers, from the winning digital advertising creative, one or more ad tags for capturing information related to delivery of the winning digital advertising creative; and (iii) extracting, by the one or more computers, from the winning digital advertising creative, one or more click trackers provided for recording interactions and recording events initiated on one or more personal electronic devices associated with one or more consumers exposed to the winning digital advertising creative.” Also see citations below.); 
receiving proposals from one or more users for the interaction opportunity at the geolocation (¶ 15 “receiving, by the one or more computers, from each of the N digital ad buying systems, Y bid responses to the Y bid requests”. Also see citations below.); 
determining a successful proposal from the proposals received by the one or more users (¶ 15 “selecting, by the one or more computers, from at least some of the bid responses received from the N digital ad buying systems, a winning bid included in a winning bid response associated with a winning digital ad buying system of the N digital buying systems associated with a winning advertiser; (E) notifying, by the one or more computers, the winning digital ad buying system of the winning bid included in the winning bid response, the step of notifying comprising: (i) obtaining, by the one or more computers, from the winning bid response, X sets of digital ad buying impression data provided by the winning digital ad buying system associated with the winning advertiser, the X sets of digital ad buying impression data configured to generate one or more won impression notifications after receipt of an initial win notification; (ii) generating, by the one or more computers, X won impression notifications based on at least the obtained X sets of digital ad buying impression data; (iii) generating, by the one or more computers, X unique placeholder advertising identifiers; (iv) appending, by the one or more computers, the X unique placeholder advertising identifiers to the X won impression notifications; and (v) sending, from the one or more computers to the winning digital ad buying system, the X won impression notifications with the appended unique placeholder advertising identifiers; (F) accessing, by the one or more computers, the digital advertising creative associated with the winning bid”. Also see citations below.); and 
displaying a stored interaction associated with a profile of a user of the one or more users having the successful proposal at the geolocation and on the interaction platform (¶ 99 “The digital ad buying system information may include, for example, a name associated with an account of a bidder, a name associated with the bidder, a series of numbers identifying a specific bidder, and/or letters identifying a specific bidder.” ¶ 140 “In step S911, the programmatic module 1 may access or receive, from an ad server, a digital advertisement for display by the non-personal digital device 10. The process then proceeds to step S913, where the programmatic module 1 may format the digital advertising creative for display at the non-personal digital device. Alternatively, the programmatic module 1 may access a digital advertising creative already received and stored before the bidding process. Formatting of the digital advertisement may include, for example: (i) modifying the received digital advertising creative to optimize size and location of display on the non-personal digital device; (ii) extracting from the received digital advertisement, one or more ad tags and/or click trackers for capturing data associated with the delivery of the advertisement; (iii) appending a consumer-executable call-to-action to the digital advertisement that can be performed on the one or more personal electronic devices; and/or (iv) adding, by the one or more computers, to the digital advertisement, at least one of design elements or content.” Also see citations above.).

As per Claim 2, Buchalter discloses wherein receiving proposals from the one or more users further comprises: 
receiving a signal from a user device of the one or more users, the signal including one or more proposal specifications (¶ 126 “ As shown in FIGS. 6A and 6B, the bidding module 60 may receive bid responses from various bidders. In the example shown, a Bid 1 621 and a Bid 2 623 is received in response to Bid Request 1 619, a Bid 3 627 is received in response to Bid Request 2 625, and a Bid 4 631 and a Bid 5 633 is received in response to Bid Request 3 629. The number of bid responses may be equal to the number of available formats (three, in this example), with the number of bids contained within each bid response depending on the actual number of bidders responding (five, in this example). More specifically, in this example, Bid 1 621 and Bid 2 623 include information (for example, a 300×600 banner, creative ID, bid price and domain) relevant to the format associated with the Bid Request 1 619; Bid 3 627 includes information (for example, a 300×250 banner, creative ID, bid price and domain) relevant to the format associated with the Bid Request 2 625; and Bid 4 631 and Bid 5 633 include information (for example, a VAST wrapper, creative ID, bid price and domain) relevant to the format associated with the Bid Request 3 629.” Also see at least Figures 6A-6H and citations above.).

As per Claim 3, Buchalter discloses wherein the one or more proposal specifications include a payment value, an interaction duration, and a display region of the interaction platform (¶ 126 “ As shown in FIGS. 6A and 6B, the bidding module 60 may receive bid responses from various bidders. In the example shown, a Bid 1 621 and a Bid 2 623 is received in response to Bid Request 1 619, a Bid 3 627 is received in response to Bid Request 2 625, and a Bid 4 631 and a Bid 5 633 is received in response to Bid Request 3 629. The number of bid responses may be equal to the number of available formats (three, in this example), with the number of bids contained within each bid response depending on the actual number of bidders responding (five, in this example). More specifically, in this example, Bid 1 621 and Bid 2 623 include information (for example, a 300×600 banner, creative ID, bid price and domain) relevant to the format associated with the Bid Request 1 619; Bid 3 627 includes information (for example, a 300×250 banner, creative ID, bid price and domain) relevant to the format associated with the Bid Request 2 625; and Bid 4 631 and Bid 5 633 include information (for example, a VAST wrapper, creative ID, bid price and domain) relevant to the format associated with the Bid Request 3 629.” Also see at least Figures 6A-6H and citations above.).


As per Claim 4, Buchalter discloses wherein determining the successful proposal further comprises: 29Attorney Docket No.: 00212-0146-00000 Client Ref. No.: 6988 
determining a valuation of the proposals received by the one or more users based on a comparison of the payment value, the interaction duration, and the display region of the proposals, wherein the successful proposal includes the proposal having a greatest valuation (The Examiner notes that the above underlined limitation is not required to be performed under the broadest reasonable interpretation since claim 2 states that one or more proposal specifications is received. Buchalter discloses this limitation in at least ¶ 44 “ In exemplary embodiments in accordance with present invention, the winning bid criteria comprises at least one of a highest price, campaign pacing, campaign fulfillment thresholds, publisher frequency limits, publisher advertiser whitelists/blacklists, or content relevance”. ¶ 100 “The bid selection module 66 of the bidding module 60 may be configured to select from the one or more bid responses (N×Y×Z) a winning bid response, associated with a digital ad buying system, that meets winning bid criteria. Winning bid criteria may include, for example, a highest price bid, campaign pacing, campaign fulfillment thresholds, publisher frequency limits, publisher advertiser whitelists/blacklists, and content relevance, to name a few. In this regard, before applying the winning bid criteria, the bid selection module 66 may filter the bids based on one or more filtering criteria, such as, for example, whether the bid meets minimum pricing requirements, whether the digital advertising creative associated with the bid has been reviewed and approved for display, and/or whether the bid matches any relevant private deals, if applicable.” Also see citations above.).

As per Claim 7, Buchalter discloses further comprising, prior to displaying the stored interaction on the interaction platform, receiving a selection of the stored interaction from a plurality of stored interactions associated with the profile of the user having the successful proposal (¶ 140. Also see citations above.).

As per Claim 12, Buchalter discloses wherein the geolocation of the interaction platform is relative to a working environment including at least a second interaction platform having a second geolocation within the working environment that is different than the geolocation of the interaction platform (¶¶ 69 and 90 “a plurality of non-personal digital devices”. Also see ¶ 116 and citations above.).

As per Claim 13, Buchalter discloses wherein the interaction platform includes one or more display regions for displaying the stored interaction (¶¶ 69, 85, 92. Also see Figure 1, Figure 3b, and citations above.); and 
wherein the interaction platform includes a display screen of a television, a projector, a mobile device, a computer, or a webpage (¶¶ 69, 85, 92. Also see Figure 1, Figure 3b, and citations above.).

As per Claim 20, it recites substantially similar limitations as claim 1. Therefore, it is rejected using the same rationale. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchalter in view of Ramalingam et al. (US 2017/0163655 A1) (hereinafter “Ramalingam”). 

As per Claim 5, Buchalter discloses further comprising, prior to determining the successful proposal from the proposals received by the one or more users […] (¶ 15. Also see citations above.) 
While Buchalter discloses the determining of a successful proposal from the proposals received by one or more users, Buchalter fails to explicitly disclose […] determining an amount of each of the proposals from the one or more users based on a location of the user when receiving the proposals. However, in the same field of endeavor of bidding to display advertisements, Ramalingam teaches the above limitation in at least ¶ 114 “Once a pool of merchants has been identified based on at least geolocation and advertisement preference, bids are received from those merchants at operation 1608. The bids may be received and processed by the bidding module 312 illustrated in FIG. 3. Each of the bids may include different factors that the merchant is bidding on as well as a maximum bid price, a range of bid prices, or other bidding characteristics. For example, a merchant may bid a higher amount to place advertisements on the mobile device of a user who has made purchases from that merchant in the past. As a further example, the merchant may bid more to place advertisements on mobile devices that are nearer to the merchant and bid less to place advertisements on mobile devices that are farther away from the merchant”. ¶ 115 “At operation 1610, an advertisement is selected. The selected advertisement may be determined based on the bid price, the user preferences, and other factors such as, for example, whether the merchant has enough money in an advertising account to pay the bid price. In some implementations, a winning bid that determines the selected advertisement may be the bid associated with a largest amount of money. Other bidding or auction arrangements are also possible such as, for example, the highest bidder paying an amount bid by the second highest bidder.” Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the bidding as disclosed by Buchalter, by combining the bid amount that is relative to a location of the bidder as taught by Ramalingam, because doing so would prevent or reduce advertising dollars from being wasted on consumers who would likely not visit the merchant’s location. The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 6, while Buchalter discloses determining a successful proposal from proposals received by one or more users, Buchalter fails to explicitly disclose wherein the amount of each of the proposals is dynamically adjusted based on the location of the user relative to the geolocation of the interaction platform. However, in the same field of endeavor of bidding to display advertisements, Ramalingam teaches the above limitation in at least ¶ 114 “Once a pool of merchants has been identified based on at least geolocation and advertisement preference, bids are received from those merchants at operation 1608. The bids may be received and processed by the bidding module 312 illustrated in FIG. 3. Each of the bids may include different factors that the merchant is bidding on as well as a maximum bid price, a range of bid prices, or other bidding characteristics. For example, a merchant may bid a higher amount to place advertisements on the mobile device of a user who has made purchases from that merchant in the past. As a further example, the merchant may bid more to place advertisements on mobile devices that are nearer to the merchant and bid less to place advertisements on mobile devices that are farther away from the merchant”. ¶ 115 “At operation 1610, an advertisement is selected. The selected advertisement may be determined based on the bid price, the user preferences, and other factors such as, for example, whether the merchant has enough money in an advertising account to pay the bid price. In some implementations, a winning bid that determines the selected advertisement may be the bid associated with a largest amount of money. Other bidding or auction arrangements are also possible such as, for example, the highest bidder paying an amount bid by the second highest bidder.” Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the bidding as disclosed by Buchalter, by combining the bid amount that is relative to a location of the bidder as taught by Ramalingam, because doing so would prevent or reduce advertising dollars from being wasted on consumers who would likely not visit the merchant’s location. The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchalter in view of Yu (US 2017/0337589 A1) (hereinafter “Yu”).

As per Claim 8, while Buchalter discloses a name associated with an account of a bidder (see ¶ 99), Buchalter fails to explicitly disclose wherein the profile of the one or more users are each associated with at least one representative entity. However, in the same field of endeavor of at least real-time bidding, Yu discloses this limitation in at least ¶ 44 “the bidder and the cross device identity matching service may be the same entity or have a parent, branch, subsidiary or affiliate relationship.” ¶ 45 “ In all the embodiments of FIG. 2, FIG. 4, and FIG. 5, the bidder, the cross device identity matching service, and the ad exchange may be the same entity or have a parent, branch, subsidary or affiliate relationship. For example, a company can own a cross device identity matching service, an ad exchange, and a bidder. In the embodiment of FIG. 8, the functionalities of bidder, cross device identity matching service and ad exchange are merged into one entity: cross device ad network, which has the cross device identity matching ability. If a cross device ad network is implemented, advertisers can use it to do cross device targeting (including cross device retargeting if they put cross device ad network company's tracking pixels), and the cross device ad network may have the access to each user's data across all devices (e.g. the user's all activities across PC/Mac, iPhone, Android phone, iPad, etc.), including the data that the cross device ad network company already owns (e.g. for MySpace: demographic information, interests, etc.).” Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the profile as disclosed by Buchalter, by combining the profile that is associated with at least one representative entity as taught by Yu, because doing so would enable a bidder to have greater access to user data in order to better target advertisements (Yu, ¶ 45). The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The Examiner notes that the above italicized and underlined limitations is nonfunctional descriptive material that is given little to no patentable weight. However, for the sake of advancing prosecution, all limitations will be considered.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchalter in view of Yu, in view of Patwa et al. (US 2011/0270686 A1) (hereinafter “Patwa”), in further view of Official Notice.

As per Claim 9, Buchalter discloses wherein receiving proposals from the one or more users further comprises […] (¶ 15. Also see citations above.). 
While Buchalter discloses the receiving of proposals from one or more users, the combination of Buchalter/Yu fail to explicitly teach […] sharing funds stored on the profile of the one or more users between users […]. However, in the same field of endeavor of bidding, Patwa teaches this limitation in at least ¶ 22 “A co-campaign," as referred to herein, is a campaign being run by two or more advertisers. In one embodiment, a co-campaign consists of one advertiser adding money to the bid amounts of another company's campaign [The Examiner notes that ¶ 25 of Applicant’s published specification describes “sharing” as “sharing funds and contributing to a proposal of another user from the same representative entity”. ¶ 38 of Applicant’s published specification also describes “sharing” as “the inactive bidder may identify the active bidder they seek to share funds with and/or designate the preexisting proposal to which they seek to contribute toward.” Therefore, Patwa teaches the sharing of funds because one user is contributing to a proposal of another user.]. For example, Microsoft.RTM. may wish to form a co-campaign with Hewlett Packard.RTM., because Hewlett Packard.RTM. computers are pre-installed with the latest version of Microsoft Windows.RTM.. In this embodiment, Microsoft.RTM. can form a co-campaign with Hewlett Packard.RTM. and simply add to the current bid amounts Hewlett Packard.RTM. is willing to pay in one or more campaigns for Hewlett Packard.RTM.'s web advertisements. For instance, if Hewlett Packard.RTM. was willing to pay X dollars to display a web advertisement on a particular web page to users of a certain profile, Microsoft.RTM. could pay Y dollars to the bid amount, resulting in an X+Y dollar bid amount. In effect, Microsoft.RTM.'s contribution to Hewlett Packard.RTM.'s bid amount will increase the chances that Hewlett Packard.RTM.'s web advertisement is selected by a web advertisement service for display. Consequently, Microsoft.RTM. would indirectly benefits because a product with Windows.RTM. has been given a better chance for advertisement exposure.” Also see at least Figure 4. Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the receiving of proposals from one or more users as taught by the combination of Buchalter/Yu as modified above, by combining the sharing of funds as taught by Patwa, because doing so would increase the chances that the advertisement will be selected for display (Patwa, ¶ 22). The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
While the combination of Buchalter/Yu/Patwa teach all of the above limitations, including sharing funds between users, they fail to explicitly teach that the advertisers are […] associated with a common representative entity. However, the Examiner takes Official Notice that multiple advertisers being associated with a common representative entity is old and well-known. For example, Frito-Lay and The Gatorade Company both advertise to consumers and are both subsidiaries of PepsiCo. Therefore, it would have been obvious to one ordinary skill in the art at the time the application was effectively filed to modify the users that share funds as taught by the combination of Buchalter/Yu/Patwa, with users that are associated with a common representative entity, because doing so is a simple substitution of one known element for another producing a predictable result. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function, but in the very combination itself – that is in the substitution of the users associated with a common representative entity as show in the Official Notice statement, for the users who are not associated with a common representative entity of as taught by the combination of Buchalter/Yu/Patwa. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious (KSR Rational B). 

As per Claim 10, Buchalter discloses wherein determining the successful proposal further comprises (¶ 15. Also see citations above.).
While Buchalter discloses determining successful proposals, the combination of Buchalter/Yu fails to explicitly disclose […] accumulating funds shared by the one or more users for comparison to the proposals from users of other representative entities. However, in same field of endeavor, Patwa teaches this limitation in ¶¶ 22, 25, and 28. Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the receiving of proposals from one or more users as taught by the combination of Buchalter/Yu as modified above, by combining the accumulating of funds as taught by Patwa, because doing so would increase the chances that the advertisement will be selected for display (Patwa, ¶ 22). The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The Examiner notes that the above italicized and underlined limitation is intended use language that is given little to no patentable weight. However, for the sake of advancing prosecution, all limitations are considered. 
While the combination of Buchalter/Yu/Patwa teach all of the above limitations, including users sharing and accumulating funds, they fail to explicitly teach that the users are […] from a common representative entity. However, the Examiner takes Official Notice that multiple advertisers being associated with a common representative entity is old and well-known. For example, Frito-Lay and The Gatorade Company both advertise to consumers and are both subsidiaries of PepsiCo. Therefore, it would have been obvious to one ordinary skill in the art at the time the application was effectively filed to modify the users that share funds as taught by the combination of Buchalter/Yu/Patwa, with users that are associated with a common representative entity, because doing so is a simple substitution of one known element for another producing a predictable result. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function, but in the very combination itself – that is in the substitution of the users associated with a common representative entity as show in the Official Notice statement, for the users who are not associated with a common representative entity of as taught by the combination of Buchalter/Yu/Patwa. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious (KSR Rational B). 

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchalter in view of Chen et al. (US 2016/0292713 A1) (hereinafter “Chen”).

As per Claim 14, Buchalter discloses providing the […] data to the one or more users when presenting the available interaction opportunity (¶ 15. Also see citations above.). 
While Buchalter discloses determining that one or more users were within a predetermining viewing geometry around the non-personal digital devices when an advertisement was presented and providing data regarding the available interaction opportunity, Buchalter fails to explicitly disclose further comprising: determining occupant data at the geolocation of the interaction platform; and […] occupant [data] […]. However, in the same field of endeavor, Chen discloses these limitations in at least ¶ 11 “the techniques described herein use a variety of information to make determinations about the audience currently in position to experience an advertising channel (e.g., view a billboard or an ad on public transportation) and select appropriate advertisements based on those determinations. The types of information on which the determinations are made include real-time information relating to the current context of the advertising channel and the target audience. However, instead of relying on “personalization” like online advertising, the techniques described herein rely on “grouplization,” i.e., selection of advertising content based on an aggregate representation of the target audience that is derived, at least in part, from real-time information. Some examples will be illustrative.” ¶ 28 “The real-time information representing the context of the electronic public advertising display may also be used in the selection of advertisements. That is, the real-time information may be used in generating the aggregate audience profile as well as in conjunction with the aggregate audience profile to select appropriate ads. For example, the time of day and geographic location of the digital billboard might be correlated with data representing nearby events (e.g., ball games, music festivals, etc.) or nearby businesses (e.g., restaurants) that might be of interest to the target audience to provide advertising content that relates to those events or businesses; e.g., the availability of tickets to a nearby ball game could be advertised, or the dinner special at a nearby restaurant could be advertised around 6 pm. In another example, the date and the current weather at the location of a digital billboard might be combined with the demographics of the target audience to display advertising for a ski resort. In another example, the time of day or ambient light data could be used to select advertising content that will display effectively under the current conditions (e.g., because of visibility).” ¶ 32 “Advertisers might bid competitively for ad placement on electronic public advertising displays in a manner similar to current models, but suitably modified for group targeting based on the real-time information associated with the electronic public advertising displays. For example, advertisers could bid competitively for placement of their advertising content based on aggregate audience profiles, keywords or concepts related to such profiles, specific electronic public advertising displays or display types, specific times or times of day, etc. (or any combination of these). The advertising content would then be selected for presentation based on the results of such competitive bidding. As should be appreciated, any transaction model by which advertising content is made available for presentation in the context of online advertising may be adapted to present advertising content as described herein.” Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the providing of data to one or more users when presenting the available interaction opportunity as disclosed by Buchalter, by combining the determining of occupant data as taught by Chen, because doing so would select appropriate advertisement based on a determined audience (Chen ¶ 11). The combination also represents a simple substitution of one known element for another producing a predictable result (KSR Rationale B).

As per Claim 15, while Buchalter discloses providing data to one or more users when presenting the available interaction opportunity, Buchalter fails to explicitly disclose that he data is occupant data, and wherein the occupant data includes a quantity of occupants at the geolocation, a categorization of the occupants at the geolocation, or an event categorization located at the geolocation. However, in the same field of endeavor, Chen teaches this limitation in at least ¶¶ 12, 24-26, 35. Also see citations above. Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the providing of data to one or more users when presenting the available interaction opportunity as disclosed by Buchalter, by combining the determining of occupant data as taught by Chen, because doing so would select appropriate advertisement based on a determined audience (Chen ¶ 11). The combination also represents a simple substitution of one known element for another producing a predictable result (KSR Rationale B).
	
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The Examiner notes that the claims are still rejected under 35 U.S.C. § 101. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAM REFAI/Primary Examiner, Art Unit 3681